                                                                             E-FILED
                                                Friday, 05 October, 2018 02:38:27 PM
                                                         Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION


UNITED STATES OF AMERICA,           )
                                    )
     Plaintiff,                     )
                                    )
     v.                             )     Case No. 05-cr-30091
                                    )
TROY POWERS,                        )
                                    )
     Defendant.                     )
                                    )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     Defendant Troy Powers’ Motion for Early Termination of

Supervised Release (d/e 21) is DENIED.

                         I. BACKGROUND

     In June 2006, Defendant entered an open plea of guilty to

conspiracy to distribute 5 or more kilograms of cocaine (Count 1)

and distribution of cocaine (Count 2). In December 2006, United

States District Judge Michael P. McCuskey sentenced Defendant to

120 months’ imprisonment on each count to be served




                            Page 1 of 9
concurrently.1 Judge McCuskey also sentenced Defendant to ten

years of supervised release on Count 1 and six years of supervised

release on Count 2, to be served concurrently. In January 2007,

Judge McCuskey entered an amended judgment (d/e 20) to correct

a clerical error (the date of sentencing was incorrect).

      Defendant began serving his term of supervised release on

June 27, 2014. His term will expire on June 26, 2024.

      On July 17, 2018, Defendant filed a pro se motion for Early

Termination of Supervised Release. In his Motion, Defendant

requests early termination because the geographical limitations of

his supervised release restrict his ability to make a living and be a

responsible, involved father. Specifically, Defendant is a single

parent to his 16-year-old son. Defendant’s son plays basketball.

Defendant is unable to attend basketball games occurring beyond

this judicial district. In addition, Defendant’s son has received




1 The Court notes that Defendant committed these offenses while on supervised
release on a conviction for conspiracy to distribute a controlled substance
(cocaine) in Central District of Illinois Case No. 93-30057. See PSR ¶ 34 (d/e
16). In December 2006, Judge McCuskey revoked Defendant’s supervised
release in Case No. 93-30057 and ordered Defendant to serve 15 months’
imprisonment, to be served consecutively to the sentence imposed in this case.
Case No. 93-30057, December 5, 2006 Minute Entry; Judgment (d/e 70).
                                Page 2 of 9
invitations from colleges for campus visits. Defendant is unable to

participate in the college visits due to the geographical limitations.

     Defendant also asserts that his earning potential with his

employer, LaDew Cleaning Concepts, is limited because he can only

work on projects within this judicial district. Defendant submitted

a letter from his employer asserting that, because the employer’s

“territory is spread throughout the state and beyond,” it would be to

the employer’s advantage to extend Defendant’s “limits of travel to

[perform] further employment duties.” Letter (d/e 21, p. 10 of 10).

     The Government objects to early release. The Government

argues that Defendant can request approval to accompany his son

to out-of-district events and to travel for employment purposes.

Defendant has only once—in July 2014—requested approval to

travel outside the district and that request was approved.

     The Government’s response also reflects that, while the

Probation Office does not object to Defendant filing a motion for

early termination, the Probation Office does not support early

termination of supervised release. Defendant is in compliance with

his terms of supervised release.



                              Page 3 of 9
                        II. LEGAL STANDARD

     Pursuant to 18 U.S.C. § 3583, the Court may grant early

termination of supervised release at any time after the expiration of

one year if, after considering certain factors set forth in 18 U.S.C.

§ 3553, the court finds that “such action is warranted by the

conduct of the defendant released and the interest of justice.” 18

U.S.C. § 3583(e)(1). The factors that must be considered are:

      the nature and circumstances of the offense and the

         characteristics of the defendant (18 U.S.C. § 3553 (a)(1));

      the need for the sentence imposed to afford adequate

         deterrence to criminal conduct (18 U.S.C. § 3553(a)(2)(B));

      the need for the sentence imposed to protect the public from

         further crimes of the defendant (18 U.S.C. § 3553 (a)(2)(C));

        the need to provide the defendant with needed educational

         or vocational training, medical care, or other correctional

         treatment in the most effective manner (18 U.S.C. § 3553

         (a)(2)(D));

      the kinds of sentence and the sentencing range established

         for the applicable category of offense committed by the

         applicable category of defendant and any pertinent policy
                              Page 4 of 9
         statements issued by the Sentencing Commission (18

         U.S.C. § 3553 (a)(4), (a)(5));

       the need to avoid unwarranted sentencing disparities (18

         U.S.C. § 3553 (a)(6)); and

       the need to provide restitution to any victims of the offense

         (18 U.S.C. § 3553 (a)(7)).

18 U.S.C. § 3583(e). 2 The defendant bears the burden of

demonstrating that early termination is warranted. United States v.

Coney, No. 08-CR-324, 2013 WL 5701081, at *1 (E.D. Wis. Oct. 18,

2013). While Federal Rule of Criminal Procedure 32.1(c) mandates

a hearing before the Court modifies the conditions of supervised

release, a hearing is not required before denying a request for

modification. See United States v. Nonahal, 338 F.3d 668, 671 (7th

Cir. 2003); see also United States v. Reagan, 162 F. App’x 912, 913

(11th Cir. 2006) (no hearing was required before district court

denied a request for early termination of supervised release).




2 The Court does not consider the factors set forth in 18 U.S.C. § 3553(a)(2)(A),
the need for the sentence to reflect the seriousness of the offense, promote
respect for the law, or provide just punishment. See 18 U.S.C. § 3583(e).
                                  Page 5 of 9
     Whether to grant a motion for early termination of supervised

release is entirely within the discretion of the district court. United

States v. Lowe, 632 F.3d 996, 997 (7th Cir. 2011). Nonetheless, the

district judge must give some indication that she considered the

relevant statutory factors. Id. at 998. The Court need not make

explicit findings on each of the relevant factors, but the record must

reveal the Court gave consideration to the § 3553(a) factors. Id.

(finding the district court abused its discretion in failing to consider

the statutory factors and finding that the court’s general policy of

refusing to consider motions for early termination of supervised

release until 12 months before the term expired circumvented the

intent and purposes of 18 U.S.C. § 3583(e)(1)).

                            III. ANALYSIS

     In this case, Defendant meets the initial requirement—he has

been on supervised release for at least one year. Therefore, the

Court must determine whether Defendant’s conduct and the

interests of justice warrant termination. This determination

requires an examination of the relevant § 3553 factors identified in

18 U.S.C. § 3583(e).



                              Page 6 of 9
     Having considered the relevant factors, the Court denies

Defendant’s request. The Court commends Defendant for the

progress he has made. Defendant is employed, and his employer

describes him as “an excellent role employee” and a “trusted and

needed employee.” Letter (d/e 21, p. 10 of 10). Defendant has

complied with all of the terms of supervision. However, given the

nature of the offense, continued supervision is necessary to deter

further violations of the law and to avoid unwanted disparities with

other offenders convicted of the same offense. See United States v.

Mitchell, Case No. 03-194, 2013 WL 4763966, at *2 (E.D. Wis. Sept.

4, 2013) (denying request for early supervision release where the

defendant was “on [the] right track” but continued supervision was

necessary to protect the public, deter future violations of the law,

and avoid unwarranted disparity).

     Defendant suggests that the conditions of supervised release

are preventing him from attending his son’s basketball games and

college visits and from advancing at work because of his

geographical limitations. However, Defendant does not assert that

the Probation Office has unreasonably denied his requests. He has

only once requested permission to travel outside the judicial district
                             Page 7 of 9
and that request was granted. Nor does Defendant assert that he

must travel on such short notice that he cannot ask for permission

in advance. The Probation Office has advised the Court that

permission will be freely granted so long as Defendant continues to

comply with the terms of supervised release and the requests are

timely made.

     Finally, the Court notes that many district courts and other

Courts of Appeals have held that the conduct of the defendant

necessary to justify early termination should include something

more than just following the rules of supervision, such as “new and

unforeseen circumstances, or where the defendant’s behavior has

been exceptionally good.” United States v. O’Hara, No. 00-CR-170,

2011 WL 4356322, at *3 (E.D. Wis. Sept. 16, 2011) (citing cases);

see also United States v. Laine, 404 F. App’x 571, 573-74 (3rd Cir.

2010) (generally requiring exceptional or extraordinary reason for

early termination of supervised release; compliance with the

conditions of supervised release is not exceptional or extraordinary).

Defendant has not identified any new, unforeseen, or exceptional

circumstances that warrant early termination.



                             Page 8 of 9
     IT IS THEREFORE ORDERED that Defendant’s Motion for

Early Termination of Supervised Release (d/e 21) is DENIED.

ENTERED: October 5, 2018

FOR THE COURT:
                           s/Sue E. Myerscough
                         SUE E. MYERSCOUGH
                         UNITED STATES DISTRICT JUDGE




                           Page 9 of 9
